Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 1 of 18 PagelID #:7

EXHIBIT A
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 2 of 18 PagelD #:8
12-Person Jury

FILED

2/24/2020 12:00 PM
DOROTHY BROWN
CIRCUIT CLERK

STATE OF ILLINOIS )
SS COOK COUNTY, IL

COUNTY OF COOK

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

RULA MANSOUR, SAVANNAH
MANSOUR, DEANNA MURPHY,
and TAMMIE DIANA,

Plaintiffs,

2020L002226

v. No.
ROBERT ASHLEY TAYLOR, Individually and
as an employee and/or agent of J.B. HUNT

TRANSPORT, INC., and J.B. HUNT TRANSPORT, )
INC., a Foreign Corporation,

ee ee Se

Defendants.

COMPLAINT AT LAW

NOW COME the Plaintiffs, RULA MANSOUR, SAVANNAH MANSOUR, DEANNA
MURPHY, and TAMMIE DIANA, by and through their attorneys, SALVI, SCHOSTOK &
PRITCHARD PC, and complaining of Defendants, ROBERT ASHLEY TAYLOR, Individually
and as an employee and/or agent of J.B. HUNT TRANSPORT, INC., and J.B. HUNT

TRANSPORT, INC., a Foreign Corporation, states as follows:

GENERAL FACTUAL ALLEGATIONS

1, On March 24, 2018, and at all times material, Plaintiff RULA MANSOUR resided
at 6460 W. Bell Plaine Avenue Unit 410, Chicago, Cook County, Illinois,

2. On March 24, 2018, and at all times material, Plaintiff SAVANNAH MANSOUR
resided at 6460 W. Bell Plaine Avenue Unit 410, Chicago, Cook County, Ilinois

3. On March 24, 2018, and at all times material, Plaintiff DEANNA MURPHY resided
at 314 Richmond Place, Vernon Hills, Lake County, Illinois.

1
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 3 of 18 PageID #:9

4. On March 24, 2018, and at all times material, Plaintiff TAMMIE DIANA resided at
954 Taylor Drive, Gurnee, Lake County, Illinois.

5. On March 24, 2018, and at all times material, Defendant ROBERT ASHLEY
TAYLOR (hereinafter “TAYLOR’) resided at 3906 Cloud Bluff, Richmond, Fort Bend County,
Texas.

6. On March 24, 2018, and at all times material, Defendant J.B. HUNT TRANSPORT,
INC, (hereinafter “J.B. HUNT”) was a foreign corporation organized and existing under the
laws of the state of Georgia.

7, On March 24, 2018, and at all times material, Defendant J.B. HUNT conducted
business in Cook County, Illinois.

8. On March 24, 2018, at approximately 12:20 p.m. (CST), Interstate 55 (hereinafter
“I-55”) was a public road running in a north and south direction at or near mile post 196 in
Pontiac Township, Livingston County, Illinois.

9. On March 24, 2018, at approximately 12:20 p.m. (CST), Plaintiff RULA MANSOUR
operated a 2015 Nissan Altima traveling southbound on I-55 at or near mile post 196 in Pontiac
Township, Livingston County, Illinois.

10. On March 24, 2018, at approximately 12:20 p.m. (CST), Plaintiff SAVANNAH
MANSOUR was a passenger in the vehicle operated by Plaintiff RULA MANSOUR.

11. On March 24, 2018, at approximately 12:20 p.m. (CST), Plaintiff DEANNA
MURPHY was a passenger in the vehicle operated by Plaintiff RULA MANSOUR.

12. On March 24, 2018, at approximately 12:20 p.m. (CST), Plaintiff TAMMIE DIANA
was a passenger in the vehicle operated by Plaintiff RULA MANSOUR.

13. On March 24, 2018, at approximately 12:20 p.m. (CST), Defendant TAYLOR
operated a 2015 Freightline Truck with a VIN Number of 3AK]GLD59FS6M8757,

2
FILED DATE: 2/24/2020 12:00 PM 20201.002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 4 of 18 PagelD #:10

14. On March 24, 2018, and at all times material, Defendant J.B. HUNT owned the 2015
Freightline Truck with a VIN Number of SAKJGLD59FS6M8757 driven by Defendant TAYLOR.

15. On March 24, 2018, at approximately 12:20 p.m. (CST), Defendant TAYLOR was
an employee of Defendant J.B. HUNT.

16. On March 24, 2018, at approximately 12:20 p.m. (CST), Defendant TAYLOR was
an actual and/or apparent agent of Defendant J.B. HUNT.

17. On March 24, 2018, at approximately 12:20 p.m. (CST), Defendant TAYLOR,
operated a 2015 Freightline Truck southbound on I-55 at or near mile post 196 in Pontiac
Township, Livingston County, Illinois.

18. On March 24, 2018, and at all times material, Defendant TAYLOR operated the
2015 Freightline Truck as an employee of J.B. HUNT.

19. On March 24, 2018, and at all times material, Defendant TAYLOR attempted to
brake for stopped traffic on I-55 at or near mile post 196 in Pontiac Township, Livingston
County, Illinois.

20. On March 24, 2018, and at all times material, the vehicle operated by Defendant
TAYLOR veered and/or moved into the adjacent lane of traffic.

21. On March 24, 2018, at approximately 12:20 p.m. (CST), the vehicle operated by
Defendant TAYLOR came into contact with the vehicle operated by Plaintiff RULA
MANSOUR.

22. On March 24, 2018, and at all times material, Defendant TAYLOR had a duty to
exercise ordinary care in the operation of his vehicle.

23. On March 24, 2018, and at all times material, Defendant ].B. HUNT by and through
its employee and/or agent had a duty to exercise ordinary care in the maintenance of the 2015

Freightline Truck.
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 5 of 18 PagelD #:11

24, On March 24, 2018, and atall times material, Defendant J.B, HUNT by and through
its employee and/or agent had a duty to exercise ordinary care in the inspection of the 2015
Freightline Truck.

25. On March 24, 2018, and at all times material, Defendant J.B. HUNT by and through
its employee and/or agent had a duty to exercise ordinary care in the control of the 2015
Freightline Truck.

COUNT ONE
(Rula Mansour v. Robert Ashley Taylor)

 

NOW COMES, Plaintiff RULA MANSOUR, by and through her attorneys, SALVI,
SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant ROBERT ASHLEY
TAYLOR (hereinafter “TAYLOR”) and states as follows:

1-25, Plaintiff RULA MANSOUR restates and incorporates by reference Paragraphs |
through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count One.

26. On March 24, 2018, and at all times material, Defendant TAYLOR breached his
duty to exercise ordinary care in the operation of his vehicle.

27. On March 24, 2018, and at all times material, Defendant TAYLOR was negligent
in one or more of the following respects:

a. Failed to keep a proper and sufficient lookout while operating his motor
vehicle;

b. Failed to properly keep his vehicle in the Proper lane of the roadway in
violation of 625 ILCS 5/11-709;

c. Failed to proceed at a speed which was greater than reasonable and proper
with regard to traffic conditions in violation of 625 ILCS 5/1 1-601(a);

d. Failed to drive the vehicle as nearly as practicable entirely within a Single
lane without first ascertaining that movement from such lane could be made
with safety in violation of 625 ILCS 5/1 1-709;
FILED DATE: 2/24/2020 12:00 PM 20201.002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 6 of 18 PageID #:12

€. Failed to give audible warning with his horn when such warning was
reasonably necessary to ensure safety in violation of 625 ILCS 5/12-601;

fo Failed to maintain direction and control over the operation of his motor
vehicle so as to avoid colliding with another vehicle in violation of 625
ILCS 5/11-601(a);

g. Failed to decrease speed so as to avoid colliding with another vehicle in

violation of 625 ILCS 5/11-601(a);

h. Failed to stop said vehicle in time to avoid said collision with another
vehicle in violation of 625 ILCS 5/1 1-601 (a).

28. As a direct and proximate result of one or more of the foregoing acts and/or
omissions by TAYLOR, Plaintiff RULA MANSOUR has suffered injuries of a personal,
permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries.

WHEREFORE, Plaintiff RULA MANSOUR demands judgment against ROBERT
ASHLEY TAYLOR in an amount in excess of $50,000.00 together with the costs of this action.

COUNT TWO
(Rula Mansour v. J.B. Hunt Transport, Inc.)

NOW COMES, Plaintiff RULA MANSOUR, by and through her attorneys, SALVI,
SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant J.B. HUNT TRANSPORT,
INC. (hereinafter “J.B. HUNT”) and states as follows:

1-25. Plaintiff RULA MANSOUR restates and incorporates by reference Paragraphs |
through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count One.

26. On March 24, 2018, and at all times material, Defendant J.B. HUNT breached its

duty to exercise ordinary care in the operation of its vehicle.
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 7 of 18 PagelD #:13

27,

On March 24, 2018, and at all times material, Defendant J.B. HUNT by and through

its employee, actual agent and/or apparent agent was negligent in one or more of the following

respects:

28.

Failed to properly maintain its vehicle in proper and adequate working
condition;

Failed to properly inspect its vehicle so that it remained in proper and
adequate working condition;

Failed to properly control its vehicle as necessary to avoid collision with
other vehicles;

Failed to equip its vehicle with sufficient brakes and tires;

Failed to keep a proper and sufficient lookout while operating his motor
vehicle;

Failed to properly keep his vehicle in the proper lane of the roadway;

Failed to proceed at a speed which was greater than reasonable and proper
with regard to traffic conditions;

Failed to drive the vehicle as nearly as practicable entirely within a single
lane without first ascertaining that movement from such lane could be made
with safety;

Failed to give audible warning with his horn when such warning was
reasonably necessary to ensure safety;

Failed to maintain direction and control over the operation of his motor
vehicle so as to avoid colliding with another vehicle;

Failed to decrease speed so as to avoid colliding with another vehicle;

Failed to stop said vehicle in time to avoid said collision with another
vehicle.

As a direct and proximate result of one or more of the foregoing acts and/or

omissions by J.B. HUNT, Plaintiff RULA MANSOUR has suffered injuries of a personal,

permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 8 of 18 PageID #:14

oe

continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries.
WHEREFORE, Plaintiff RULA MANSOUR demands judgment against J.B. HUNT

TRANSPORT, INC. in an amount in excess of $50,000.00 together with the costs of this action.

COUNT THRE
(Savannah Mansour v. Robert Ashley Taylor)

NOW COMES, Plaintiff SAVANNAH MANSOUR, by and through her attorneys,
SALVI, SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant ROBERT
ASHLEY TAYLOR (hereinafter “TA YLOR”) and states as follows:

1-25, Plaintiff SAVANNAH MANSOUR restates and incorporates by reference
Paragraphs | through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count
One.

26. On March 24, 2018, and at all times material, Defendant TAYLOR breached his
duty to exercise ordinary care in the operation of his vehicle.

27. On March 24, 2018, and at all times material, Defendant TAYLOR was negligent
in one or more of the following respects:

a. Failed to keep a proper and sufficient lookout while operating his motor
vehicle;

b. Failed to properly keep his vehicle in the proper lane of the roadway in
violation of 625 ILCS 5/1 1-709;

c. Failed to proceed at a speed which was greater than reasonable and proper
with regard to traffic conditions in violation of 625 ILCS 5/1 1-601(a);

d. Failed to drive the vehicle as nearly as practicable entirely within a single
lane without first ascertaining that movement from such lane could be made
with safety in violation of 625 ILCS 5/11-709;

e. Failed to give audible warning with his horn when such warning was
reasonably necessary to ensure safety in violation of 625 ILCS 5/ 12-601;
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 9 of 18 PagelD #:15

f. Failed to maintain direction and control over the operation of his motor
vehicle so as to avoid colliding with another vehicle in violation of 625
ILCS 5/11-601(a);

g. Failed to decrease speed so as to avoid colliding with another vehicle in
violation of 625 ILCS 5/11-601(a);

h. Failed to stop said vehicle in time to avoid said collision with another
vehicle in violation of 625 ILCS 5/11-601(a).

28. As a direct and proximate result of one or more of the foregoing acts and/or
omissions by TAYLOR, Plaintiff SAVANNAH MANSOUR has suffered injuries of a personal,
permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries.

WHEREFORE, Plaintiff SAVANNAH MANSOUR demands judgment against ROBERT
ASHLEY TAYLOR in an amount in excess of $50,000.00 together with the costs of this action.

co F
(Savannah Mansour v. J.B. Hunt Transport, Inc.)

NOW COMES, Plaintiff SAVANNAH MANSOUR, by and through her attorneys,
SALVI, SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant J.B. HUNT
TRANSPORT, INC. (hereinafter “J.B. HUNT”) and states as follows:

1-25. Plaintiff SAVANNAH MANSOUR restates and incorporates by reference
Paragraphs | through 25 of the General Factual Allegations as Paragraphs | through 25 of Count
One,

26. On March 24, 2018, and at all times material, Defendant J.B. HUNT breached its

duty to exercise ordinary care in the operation of its vehicle.
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 10 of 18 PageID #:16

27, On March 24, 2018, and at all times material, Defendant J.B. HUNT by and through

its employee, actual agent and/or apparent agent was negligent in one or more of the following

respects:

28.

Failed to properly maintain its vehicle in proper and adequate working
condition;

Failed to properly inspect its vehicle so that it remained in proper and
adequate working condition;

Failed to properly control its vehicle as necessary to avoid collision with
other vehicles;

Failed to equip its vehicle with sufficient brakes and tires;

Failed to keep a proper and sufficient lookout while operating his motor
vehicle;

Failed to properly keep his vehicle in the proper lane of the roadway;

Failed to proceed at a speed which was greater than reasonable and proper
with regard to traffic conditions;

Failed to drive the vehicle as nearly as practicable entirely within a single
lane without first ascertaining that movement from such lane could be made
with safety;

Failed to give audible warming with his horn when such warning was
reasonably necessary to ensure safety;

Failed to maintain direction and control over the operation of his motor
vehicle so as to avoid colliding with another vehicle;

Failed to decrease speed so as to avoid colliding with another vehicle;

Failed to stop said vehicle in time to avoid said collision with another
vehicle.

As a direct and proximate result of one or more of the foregoing acts and/or

omissions by J.B. HUNT, Plaintiff SAVANNAH MANSOUR has suffered injuries of a personal,

permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 11 of 18 PageID #:17

continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries.

WHEREFORE, Plaintiff SAVANNAH MANSOUR demands judgment against J.B.
HUNT TRANSPORT, INC. in an amount in excess of $50,000.00 together with the costs of this

action.

COUNT FIVE
(Deanna Murphy v. Robert Ashley Taylor)

NOW COMES, Plaintiff DEANNA MURPHY, by and through her attorneys, SALVI,
SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant ROBERT ASHLEY
TAYLOR (hereinafter “TA YLOR”) and states as follows:

1-25, Plaintiff DEANNA MURPHY restates and incorporates by reference Paragraphs 1
through 25 of the General Factual Allegations as Paragraphs | through 25 of Count One.

26. On March 24, 2018, and at all times material, Defendant TAYLOR breached his

duty to exercise ordinary care in the operation of his vehicle.

27. On March 24, 2018, and at all times material, Defendant TAYLOR was negligent

in one or more of the following respects:
a. Failed to keep a proper and sufficient lookout while operating his motor vehicle;

b. Failed to properly keep his vehicle in the proper lane of the roadway in violation of
625 ILCS 5/11-709;

c. Failed to proceed at a speed which was greater than reasonable and proper with
regard to traffic conditions in violation of 625 ILCS 5/11-601(a);

d. Failed to drive the vehicle as nearly as practicable entirely within a single lane
without first ascertaining that movement from such lane could be made with safety
in violation of 625 ILCS 5/11-709;

e. Failed to give audible warning with his horn when such warning was reasonably
necessary to ensure safety in violation of 625 ILCS 5/12-601;

10
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 12 of 18 PageID #:18

f. Failed to maintain direction and control over the operation of his motor vehicle so
as to avoid colliding with another vehicle in violation of 625 ILCS 5/11-601(a);

g. Failed to decrease speed so as to avoid colliding with another vehicle in violation
of 625 ILCS 5/11-601(a);

h. Failed to stop said vehicle in time to avoid said collision with another vehicle in
violation of 625 ILCS 5/11-601(a).

28. As a direct and proximate result of one or more of the foregoing acts and/or
omissions by TAYLOR, Plaintiff DEANNA MURPHY has suffered injuries of a personal,
permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries.

WHEREFORE, Plaintiff DEANNA MURPHY demands judgment against ROBERT
ASHLEY TAYLOR in an amount in excess of $50,000.00 together with the costs of this action.

COUNT SIX
(Deanna Murphy v. J.B. Hunt Transport, Inc.)

NOW COMES, Plaintiff DEANNA MURPHY, by and through her attorneys, SALVI,
SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant J.B. HUNT TRANSPORT,
INC. (hereinafter “J.B. HUNT”) and states as follows:

1-25. Plaintiff DEANNA MURPHY restates and incorporates by reference Paragraphs |
through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count One.

26. On March 24, 2018, and at all times material, Defendant J.B. HUNT breached its duty
to exercise ordinary care in the operation of its vehicle.

27, On March 24, 2018, and at all times material, Defendant J.B. HUNT by and through
its employee, actual agent and/or apparent agent was negligent in one or more of the following
respects:

a. Failed to properly maintain its vehicle in proper and adequate working condition;

11
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 13 of 18 PageID #:19

28.

. Failed to properly inspect its vehicle so that it remained in proper and adequate

working condition;

. Failed to properly control its vehicle as necessary to avoid collision with other

vehicles;

. Failed to equip its vehicle with sufficient brakes and tires;

. Failed to keep a proper and sufficient lookout while operating his motor vehicle;

Failed to properly keep his vehicle in the proper lane of the roadway;

- Failed to proceed at a speed which was greater than reasonable and proper with

regard to traffic conditions;

. Failed to drive the vehicle as nearly as practicable entirely within a single lane

without first ascertaining that movement from such lane could be made with safety;

Failed to give audible warning with his horn when such warning was reasonably
necessary to ensure safety;

Failed to maintain direction and contro! over the operation of his motor vehicle so
as to avoid colliding with another vehicle;

. Failed to decrease speed so as to avoid colliding with another vehicle;

Failed to stop said vehicle in time to avoid said collision with another vehicle.

As a direct and proximate result of one or more of the foregoing acts and/or

omissions by J.B. HUNT, Plaintiff DEANNA MURPHY has suffered injuries of a personal,

permanent and pecuniary nature, and has and will continue to incur medical bills and has and will

continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life

in the future as a result of these injuries.

WHEREFORE, Plaintiff DEANNA MURPHY demands judgment against J.B. HUNT

TRANSPORT, INC. in an amount in excess of $50,000.00 together with the costs of this action.

COUNT §
(Tammie Diana v. Robert Ashley Taylor)

12
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 14 of 18 PagelD #:20

NOW COMES, Plaintiff TAMMIE DIANA, by and through her attorneys, SALVI,

SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant ROBERT ASHLEY

TAYLOR (hereinafter “TA YLOR”) and states as follows:

1-25,

Plaintiff TAMMIE DIANA restates and incorporates by reference Paragraphs |

through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count One.

26.

On March 24, 2018, and at all times material, Defendant TAYLOR breached his

duty to exercise ordinary care in the operation of his vehicle.

27.

On March 24, 2018, and at all times material, Defendant TAYLOR was negligent

in one or more of the following respects:

a,

b.

28.

Failed to keep a proper and sufficient lookout while operating his motor vehicle;

Failed to properly keep his vehicle in the proper lane of the roadway in violation of
625 ILCS 5/11-709;

Failed to proceed at a speed which was greater than reasonable and proper with
regard to traffic conditions in violation of 625 ILCS 5/1 1-601 (a);

Failed to drive the vehicle as nearly as practicable entirely within a single lane
without first ascertaining that movement from such lane could be made with safety
in violation of 625 ILCS 5/11-709;

Failed to give audible warning with his horn when such warning was reasonably
necessary to ensure safety in violation of 625 ILCS 5/12-601;

Failed to maintain direction and control over the operation of his motor vehicle so
as to avoid colliding with another vehicle in violation of 625 ILCS 5/1 1-601(a);

Failed to decrease speed so as to avoid colliding with another vehicle in violation
of 625 ILCS 5/11-601(a);

Failed to stop said vehicle in time to avoid said collision with another vehicle in
violation of 625 ILCS 5/11-601(a).

As a direct and proximate result of one or more of the foregoing acts and/or

omissions by TAYLOR, Plaintiff TAMMIE DIANA has suffered injuries of a personal, permanent

13
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 15 of 18 PagelID #:21

and pecuniary nature, and has and will continue to incur medical bills and has and will continue to
suffer physical and mental pain and suffering, disfigurement, and loss of a normal life in the future
as a result of these injuries.

WHEREFORE, Plaintiff TAMMIE DIANA demands judgment against ROBERT
ASHLEY TAYLOR in an amount in excess of $50,000.00 together with the costs of this action.

COUNT EIGHT
(Tammie Diana v. J.B. Hunt Transport, Inc.)

 

NOW COMES, Plaintiff TAMMIE DIANA, by and through her attorneys, SALVI,
SCHOSTOK, & PRITCHARD P.C. and complaining of the Defendant J.B, HUNT TRANSPORT,
INC. (hereinafter “J.B. HUNT”) and states as follows:

1-25. Plaintiff TAMMIE DIANA restates and incorporates by reference Paragraphs 1
through 25 of the General Factual Allegations as Paragraphs 1 through 25 of Count One.

26. On March 24, 2018, and at all times material, Defendant J.B. HUNT breached its
duty to exercise ordinary care in the operation of its vehicle.

27, On March 24, 2018, and at all times material, Defendant ].B. HUNT by and through

its employee, actual agent and/or apparent agent was negligent in one or more of the following

respects:
a. Failed to properly maintain its vehicle in proper and adequate working
condition;
b. Failed to properly inspect its vehicle so that it remained in proper and

adequate working condition;

c. Failed to properly control its vehicle as necessary to avoid collision with
other vehicles;

d. Failed to equip its vehicle with sufficient brakes and tires;
e. Failed to keep a proper and sufficient lookout while operating his motor
vehicle;

14
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 16 of 18 PageID #:22

f. Failed to properly keep his vehicle in the proper lane of the roadway;

g. Failed to proceed at a speed which was greater than reasonable and proper
with regard to traffic conditions;

h. Failed to drive the vehicle as nearly as practicable entirely within a single
lane without first ascertaining that movement from such lane could be made
with safety;

i, Failed to give audible warning with his horn when such warming was
reasonably necessary to ensure safety;

j. Failed to maintain direction and control over the operation of his motor
vehicle so as to avoid colliding with another vehicle;

k. Failed to decrease speed so as to avoid colliding with another vehicle;

L Failed to stop said vehicle in time to avoid said collision with another
vehicle.

28. As a direct and proximate result of one or more of the foregoing acts and/or
omissions by J.B. HUNT, Plaintiff TAMMIE DIANA has suffered injuries of a personal,
Permanent and pecuniary nature, and has and will continue to incur medical bills and has and will
continue to suffer physical and mental pain and suffering, disfigurement, and loss of a normal life
in the future as a result of these injuries,

WHEREFORE, Plaintiff TAMMIE DIANA demands judgment against J.B. HUNT

TRANSPORT, INC. in an amount in excess of $50,000.00 together with the costs of this action.

PLAINTIFFS DEMAND TRIAL BY JURY
Respectfully submitted,
SALVI, SCHOSTOK & PRITCHARD P.C.

Attorney for Plaintiffs

15
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 17 of 18 PageID #:23

Jennifer L. Ashley (ARDC No.: 6269348)
SALVI, SCHOSTOK & PRITCHARD, P.C.

218 N. Martin Luther King Junior Ave.
Waukegan, Illinois 60085

Phone: (847) 249-1227 | Fax: (847) 249-0138
www.salvilaw.com | jashley@salvilaw.com

16
FILED DATE: 2/24/2020 12:00 PM 20201002226

Case: 1:20-cv-01797 Document #: 1-1 Filed: 03/16/20 Page 18 of 18 PageID #:24

FILED
2/24/2020 12:00 PM
DOROTHY BROWN
CIRCUIT CLERK

Firm No. 34560 COOK COUNTY, IL

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

RULA MANSOUR, SAVANNAH

MANSOUR, DEANNA MURPHY,

and TAMMIE DIANA,

intiffs, 2020L002226

ROBERT ASHLEY TAYLOR, Individually and
as an employee and/or agent of J.B, HUNT
TRANSPORT, INC., and J.B, HUNT TRANSPORT,

)
)
)
)
)
)
v. ) No.
)
)
)
INC,, a Foreign Corporation, )

)

)

Defendants.

AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222(B)

Pursuant to Supreme Court Rule 222(B), counsel for the above-named Plaintiff certifies

that the Plaintiff seeks money damages in excess of $50,000.00.

SALVI, SCHOSTOK & PRITCHARD P.C.

By: “piri,

Attorney for the Plaintiff

Jennifer L. Ashley (ARDC No.: 6269348)
SALVI, SCHOSTOK & PRITCHARD, P.C.

218 N. Martin Luther King Junior Ave.
Waukegan, Illinois 60085

Phone: (847) 249-1227 | Fax: (847) 249-0138
www.salvilaw.c jashley@salvilaw.com
